t c memo united_states tax_court shane l appling and marina l appling petitioners v commissioner of internal revenue respondent docket no filed date shane l appling pro_se gerald l brantley for respondent memorandum opinion foley judge respondent determined the following deficiencies and accuracy-related_penalties relating to petitioners' federal income taxes year penalty deficiency sec_6662 dollar_figure dollar_figure big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioners are entitled to deduct certain unreimbursed employee_expenses whether petitioners are entitled to schedule c losses and whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 at the time shane and marina appling filed their petition they resided in el paso texas where mr appling was employed as a civil engineer for silverton construction co silverton on their and federal_income_tax returns petitioners deducted dollar_figure dollar_figure and dollar_figure respectively for unreimbursed employee_expenses relating to mr appling's job with silverton respondent determined that petitioners were only entitled to deduct dollar_figure dollar_figure and dollar_figure respectively of such expenses generally an employee may deduct unreimbursed employee_expenses pursuant to sec_162 an employee may not deduct such expenses however if the expenses are not substantiated or if the employee has a right to but fails to seek reimbursement from the employer 56_tc_936 affd without published opinion 456_f2d_1335 2d cir petitioners did not satisfy their burden of substantiating their expenses in addition they failed to establish that silverton would not have reimbursed mr appling for the expenses at issue accordingly petitioners are not entitled to deduct the unreimbursed employee_expenses at issue for and on their federal_income_tax return petitioners also claimed a dollar_figure schedule c loss dollar_figure of gross_receipts minus dollar_figure of expenses relating to a business which marketed a car wash product called dri wash 'n guard respondent determined that petitioners were not entitled to deduct any losses attributable to this activity respondent concedes however that petitioners purchased dollar_figure of the car wash product based on concessions testimony reconstructed records and executed checks we conclude that petitioners had expenses totaling dollar_figure accordingly petitioners are entitled to a dollar_figure schedule c loss for on their and federal_income_tax returns petitioners also claimed schedule c losses of dollar_figure and dollar_figure respectively for a mining business petitioners have failed however to prove that they sustained such losses accordingly petitioners are not entitled to schedule c losses for and respondent determined that petitioners are liable for accuracy-related_penalties pursuant to sec_6662 the penalty applies to any underpayment due to negligence or intentional disregard of rules or regulations petitioners did not maintain adequate books_and_records sec_6001 in addition they failed to exercise due care in reporting their income accordingly petitioners are liable for the sec_6662 accuracy-related_penalties to reflect the foregoing decision will be entered pursuant to rule
